Per Curiam.

After full review of the record, we agree with the board’s findings, except for its finding of a violation of EC 5-5. The Ethical Considerations are “aspirational in character and represent the objectives toward which every member of the profession should strive. They constitute a body of principles upon which the lawyer can rely for guidance in many specific situations.” Preface, Code of Professional Responsibility. The Disciplinary Rules, by contrast, are “mandatory in character.” Id. They state the “minimum level of conduct below which no lawyer can fall without being subject to disciplinary *178action.” (Emphasis added.) Id. Thus, a violation of the Disciplinary Rules, not the Ethical Considerations, subjects an attorney to discipline.
Nevertheless, we conclude that the respondents’ violations of DR 5-105(A) and 7-102(A) are sufficiently serious in themselves to warrant the sanctions recommended by the board. Accordingly, we suspend respondents from the practice of law for six months and tax costs to them.

Judgment accordingly.

Douglas, Acting C.J., Harsha, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would dismiss the causes.
William H. Harsha, III, J., of the Fourth Appellate District, sitting for Moyer, C.J.